Exhibit 10.2

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This Amended and Restated Agreement is made this 22nd day of December, 2008, by
and between Fiserv, Inc., on behalf of itself and its subsidiaries and
affiliates (“Company”) and Rahul Gupta (“Employee”).

WHEREAS, the Company and Employee entered into an Employment Agreement on
November 21, 2006; and

WHEREAS, the Employee and the Company desire to amend and restate the Employment
Agreement to comply with the requirements of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) and to eliminate certain historic
provisions that are no longer applicable.

NOW THEREFORE, in consideration of the premises set forth herein and intending
to be legally bound, the parties hereto agree as follows:

1. The Company agrees to employ Employee, and Employee agrees to be employed by
the Company. During his employment, Employee agrees to serve as Group President
with such further responsibilities and duties commensurate with such position as
contemplated by the Company’s by-laws and reasonably implemented by the Board of
Directors and Employee’s Direct Supervisor (as hereinafter defined) subject to
the further terms and conditions of this Agreement.

2. Employee agrees to accumulate stock ownership in the Company in accordance
with the Company’s stock ownership policy as in effect from time to time.

3. The term of this Agreement shall begin on the date first written above and
shall continue until terminated by either party upon written notice to the other
party (“Term”).

4. Employee hereby represents that he or she is free and able to enter into this
Agreement with Company and that there is no reason, known or unknown, which will
prevent his performance of the terms and conditions contained in this Agreement.
In the event that this representation is not correct, Employee agrees to
indemnify and hold the Company harmless from and against any claim made by
another employer or company.

5. During the Employment Term, Employee shall devote substantially his full
business time, faithfully, conscientiously and to the best of his ability to the
advancement of the interests of the Company and to the discharge of the
responsibilities and offices held by him. Employee shall not engage in any other
business activity, whether or not pursued for pecuniary advantage, except as may
be approved in advance by the Company, provided, however, that the foregoing
shall not prohibit or limit Employee from participating in civic, charitable or
other not-for-profit activities or to manage personal passive investments,
provided that such activities do not materially interfere with Employee’s
services required under this Agreement and do not violate the Code of Conduct or
other corporate policies of Fiserv. Employee hereby acknowledges that he or she
has read Fiserv’s Code of Conduct in effect as of the date hereof, attached
hereto as Exhibit A, and agrees that he or she will comply with such Code of
Conduct and other Fiserv corporate



--------------------------------------------------------------------------------

policies regarding activities in the workplace, as they may be amended from time
to time, in all material respects. Receipt of payments from former employers
including Fidelity Investments and eFunds Corporation for past services that
require no ongoing obligations of Employee shall not constitute a violation of
the Code of Conduct.

6. For all services to be rendered by Employee in any capacity during the term
of this Agreement, the Company shall pay or cause to be paid to Employee and
shall provide or cause to be provided to him the following:

(a) An annual salary at a minimum rate of $400,000 per year, commencing on his
first day of employment, which is expected to be December 18, 2006, payable in
accordance with the normal payroll practices and schedule of the Company.
Beginning in February 2008 and thereafter, the Employee’s direct supervisor
(“Direct Supervisor”) will determine Employee’s salary at a level at least equal
to Employee’s salary in the previous year. To that end, Employee’s Direct
Supervisor will review annually the performance of Employee. The term “salary”
shall not include any payment or other benefit that is denominated as or is in
the nature of a bonus, incentive payment, commission, profit-sharing payment,
retirement or pension accrual, insurance benefit, other fringe benefit or
expense allowance, whether or not taxable to Employee as income.

(b) In addition to the salary provided above, Employee shall be entitled to
participate in the Management Bonus Plan or other incentive compensation
program, as offered by the Company from time to time for senior executives of
the Company. If Employee shall not be employed by the Company on the date of
payment of any incentive compensation hereunder, Employee shall not be entitled
to any portion of any payment under the Management Bonus Plan or other incentive
compensation program.

(c) The Employee shall receive equity in the Company (each a “Stock Program”) as
follows:

(i) As of the date of commencement of employment by Employee hereunder
(December 18, 2006), Fiserv granted to Employee pursuant to the terms of the
Fiserv, Inc. Stock Option and Restricted Stock Plan (the “Stock Option and
Restricted Stock Plan”), an option to purchase 15,000 shares of Common Stock,
$.01 par value, of Fiserv (“Fiserv Common Stock”). The exercise price of such
options equals the fair market value of Fiserv Common Stock as determined under
the terms of the Stock Option and Restricted Stock Plan on the date of
commencement of employment hereunder. Such options shall vest over a four-year
period, with 1/3 of such options vesting on each of the second, third and fourth
anniversary dates of the date of grant.

(ii) On the date of commencement of employment hereunder (December 18, 2006),
Employee received 6,950 shares of restricted stock under the terms of the Stock
Option and Restricted Stock Plan and the restricted stock agreement covering
such shares of restricted stock. Such shares of restricted stock shall vest on
the fourth anniversary of the date of the commencement of employment hereunder.

(iii) On March 30, 2007, Employee received an option to purchase 17,425 shares
of common stock and 2,356 shares of restricted stock.

 

2



--------------------------------------------------------------------------------

(iv) To the extent Employee shall thereafter be eligible to participate in the
Fiserv Senior Managers and Senior Professionals Stock Option and Restricted
Stock Program, options and restricted stock granted (or restricted stock units
or other equity instruments issuable under the Stock Option and Restricted Stock
Plan or any successor plan thereto) thereunder may be subject to participation
levels and vesting schedules not commensurate with Employee’s position and may
be determined in connection with Employee’s annual performance evaluation and
granted annually during the Employment Term. All equity awards granted or issued
hereafter will be subject to the terms of the Stock Option and Restricted Stock
Plan as it may be amended from time to time, or any successor plan thereto, and
of the specific award agreement pursuant to which any such equity awards may be
granted or issued from time to time.

The terms of the specific award agreement pursuant to which equity awards may be
granted or issued hereunder shall govern treatment of such equity award in the
event of the death or disability (as defined in any such agreement) of Employee.
Such awards will also have vesting and other terms as specified in the award
agreement covering such equity awards, which may be different than other
employees of Fiserv.

(d) In addition to the salary and incentive compensation provided above,
Employee shall be entitled to participate in any employee benefit plans, welfare
benefit plans, retirement plans, and other fringe benefit plans from time to
time in effect for senior executives of the Company generally; provided,
however, that such right or participation in any such plans and the degree or
amount thereof shall be subject to the terms of the applicable plan documents,
generally applicable Fiserv policies and to action by the Board of Directors of
Fiserv or any administrative or other committee provided in or contemplated by
such plan, it being mutually agreed that this Agreement is not intended to
impair the right of any committee or other group or person concerned with the
administration of such plans to exercise in good faith the full discretion
reposed in them by such plans.

(e) Employee shall be entitled to a minimum of four (4) weeks paid vacation in
accordance with the Company’s standard vacation policies.

(f) All compensation or other benefits payable or owing to Employee hereunder
shall be subject to withholding taxes and other legally required deductions
pursuant to federal, state or local law.

7. Employee’s employment hereunder shall terminate under the following
circumstances:

(a) In the event Employee dies, this Agreement and the Company’s obligations
under this Agreement shall terminate as of the end of the month during which his
death occurs.

(b) If Employee, due to physical or mental illness, becomes so disabled as to be
unable to perform substantially all of his duties, the Employee’s employment
will terminate according to the policies of the Company.

(c) Employee’s employment may be terminated for cause, effective immediately
upon written notice to Employee by the Company that shall set forth the specific
nature of the reasons for termination. Only the following acts or omissions by
Employee shall constitute “cause” for termination:

(i) dishonesty or similar serious misconduct, directly related to the
performance of Employee’s duties and responsibilities hereunder, which results
from a willful act or omission and which is injurious to the operations,
financial condition or business reputation of the Company;

 

3



--------------------------------------------------------------------------------

(ii) Employee being named as a defendant in any criminal proceedings, and as a
result of being named as a defendant, the operations, financial condition or
reputation of the Company are materially injured or Employee is convicted of a
crime;

(iii) Employee’s drug or alcohol use in violation of any Company policy or which
materially impairs the performance of his duties and responsibilities as set
forth herein;

(iv) substantial, continuing willful and unreasonable inattention to, neglect of
or refusal by Employee to perform Employee’s duties or responsibilities under
this Agreement;

(v) willful and intentional violation of a material provision of the Fiserv Code
of Conduct, as it may be amended from time to time, or other Fiserv corporate
policies regarding activities in the workplace in effect at the time; or

(vi) any other willful or intentional breach or breaches of this Agreement by
Employee, which breaches are, singularly or in the aggregate, not cured within
30 days of written notice of such breach or breaches to Employee from the
Company.

(d) Employee’s employment may be terminated by the Employee by written notice to
the Company and Employee’s Direct Supervisor in the event of a material breach
by the Company of any of the provisions of this Agreement, provided, however,
that the Company shall have been given notice at least 30 days in advance of the
anticipated termination date and an opportunity to cure any such event of a
material breach. In the event of termination pursuant to the first sentence of
this subsection (d), Employee shall be entitled to receive termination benefits
in accordance with subsection (f) below. If Employee terminates his employment
for reasons other than those enumerated in the first sentence of this subsection
(d), he shall not be entitled to termination benefits described in subsection
(f) below.

(e) Employee’s employment may be terminated at the election of the Company upon
written notice to Employee by the Company at any time for the convenience of the
Company.

(f) If Employee’s employment is terminated by the Company for any reason other
than as specified in subsection (a), (b) or (c) above or if terminated by
Employee pursuant to the first sentence of subsection (d) above, subject to
execution by Employee of a general release in favor of the Company, Employee
shall be entitled to:

(i) receive a lump sum equal to twelve months of salary, at the salary rate in
effect immediately prior to the notice of termination;

 

4



--------------------------------------------------------------------------------

(ii) equity awards pursuant to Section 6(c)(i) and 6(c)(ii) above shall
immediately vest and Employee shall have 30 days from the date of termination to
exercise any options;

(iii) the benefit of additional vesting of any options or shares of restricted
stock granted to Employee pursuant to any Stock Program as though the Employee
had been employed for the additional twelve-month period; and

(iv) reimbursement by the Company to the Employee for any expenses incurred by
the Employee for payment of COBRA premiums for one (1) year following the date
of termination of his employment, or until the Employee obtains health care
coverage through subsequent employment, whichever is earlier.

The payment due under subsection (f)(i) shall be paid to the Employee in a cash
equivalent lump sum on the first day of the seventh month following the month in
which the Employee’s Separation from Service occurs, without interest thereon;
provided that, if on the date of the Employee’s Separation from Service, neither
the Company nor any other entity that is considered a “service recipient” with
respect to the Employee within the meaning of Code Section 409A has any stock
which is publicly traded on an established securities market (within the meaning
of Treasury Regulation Section 1.897-1(m)) or otherwise, then such payment shall
be paid to the Employee in a cash equivalent lump sum within ten (10) business
days after the Employee’s Separation from Service.

For purposes hereof, the term “Separation from Service” shall have the same
meaning as ascribed to such term in the Employee’s Key Executive Employment and
Severance Agreement with the Company.

All other incentive compensation and benefits being received by Employee shall
cease upon termination of employment, subject to applicable law.

8. The Employee Confidential Information and Development Agreement of the
Company, attached hereto as Exhibit B is hereby incorporated herein by
reference. Employee hereby confirms that he or she is bound by its terms. Such
confidential information is understood to include, without limitation, products,
technology, intellectual property, customer lists, prospect lists and price
lists, or any part of such items, and any information relating to Company’s
method and technique used in servicing its customers.

9. (a) For purposes of this Section 9, the following definitions apply:

(i) “Customer” means any person, association or entity: (1) for which Employee
has directly performed services, (2) for which Employee has supervised others in
performing services, or (3) about which Employee has special knowledge as a
result of his employment with the Company, during all or any part of the
twenty-four (24) month period ending on the date of the termination of his
employment with the Company.

 

5



--------------------------------------------------------------------------------

(ii) “Competing Product or Service” means any product or service which is sold
in competition with, or is being developed and which will compete with, a
product or service developed, manufactured, or sold by the Company. For purposes
of this Agreement, “Competing Products or Services” are limited to products
and/or services for which Employee participated in the development, planning,
testing, sale, marketing or evaluation of on behalf of the Company in or during
any part of the last twenty-four (24) months of his employment with the Company,
or for which Employee supervised one or more Company employees, units, divisions
or departments in doing so.

(iii) “Special Knowledge” means material, non-public information about a person,
association or entity that Employee learned as a result of his employment with
the Company and/or the Company’s client development or marketing efforts during
all or any part of the last twenty-four (24) months of his employment with the
Company.

(b) Employee agrees that the Company’s customer contacts and relations are
established and maintained at great expense. Employee further agrees that, as an
employee of the Company, he or she will have unique and extensive exposure to
and contact with the Company’s customers and employees, and that he or she will
have had the opportunity to establish unique relationships that would enable him
to compete unfairly against the Company. Moreover, Employee acknowledges that he
or she will have had unique and extensive knowledge of the Company’s trade
secret and confidential information, and that such information, if used by him
or others, would allow him or others to compete unfairly against the Company.
Therefore, in consideration of the compensation and benefits paid to him
pursuant to this Agreement, Employee agrees that, for a period of twelve months
after the date of the termination of his employment, Employee will not, either
on his own behalf of on behalf of any other person, association or entity:

(i) Contact any Customer for the purpose of soliciting or inducing such client
to purchase a Competing Product or Service;

(ii) Solicit an employee of the Company to terminate his employment with the
Company;

(iii) Become financially interested in, be employed by or have any connection
with, directly or indirectly, either individually or as owner, partner, agent,
employee, consultant, creditor or otherwise, except for the account of or on
behalf of the Company, or its affiliates, in any business or activity listed on
Exhibit C, or any affiliate, successor or assign of such business or activity or
any other business enterprise that engages in substantial competition with the
Company or any of its subsidiaries in the business of providing management
solutions to the financial industry; provided, however, that Employee, with
prior permission from the Company, such permission not to be unreasonably
withheld, may seek employment in a business or activity listed in Exhibit C so
long as the employment is not in an area that provides a Competing Product or
Services and provided further that nothing in this Agreement shall prohibit
Employee from owning publicly traded stock or other securities of a competitor
amounting to less than one percent of such outstanding class of securities of
such competitor; or

(iv) Become an owner, partner, director or officer of a company that develops,
sells or markets a Competing Product or Service.

 

6



--------------------------------------------------------------------------------

(c) Notwithstanding any other provision of this Agreement, this Section 8:

(i) Shall not bar Employee from all employment. Employee warrants and agrees
that there are ample employment opportunities that he or she could fill
following his employment with the Company, in his field of experience, without
violating this Agreement;

(ii) Shall not bar Employee from performing clerical, menial or manual labor;

(iii) Shall not prohibit Employee from investing as a passive investor in the
capital stock or other securities of a publicly traded corporation listed on a
national security exchange.

10. Employee acknowledges and agrees that compliance with this Agreement is
necessary to protect the Company, and that a breach of this Agreement will
result in irreparable and continuing damage to the Company for which there will
be no adequate remedy at law. Employee hereby agrees that in the event of any
such breach of this Agreement, the Company, and its successors and assigns,
shall be entitled to injunctive relief and to such other and further relief as
is proper under the circumstances. Employee further agrees that, in the event of
his intentional breach of this Agreement, the Company shall be entitled to
recover the value of any amounts previously paid or payable to Employee pursuant
to Section 6(b) hereof and of any Stock Program. Employee understands and agrees
that the losses incurred by the Company as a result of such breach of this
Agreement would be difficult or impossible to calculate, as they are based on,
among other things, the value of the knowledge and information gained by the
Employee at the expense of the Company, but that the actual value exceeds the
amounts paid or payable to Employee pursuant to Section 6(b) and any Stock
Program. Accordingly, the amount paid or payable to Employee pursuant to
Section 6(b) and any Stock Program herein represents the Employee’s agreement to
pay and the Company’s agreement to accept as liquidated damages, and not as a
penalty, such amount for any such Employee breach. Employee and the Company
hereby agree to submit themselves to the jurisdiction of any Court of competent
jurisdiction in any disputes that arise under this Agreement.

11. The Company shall be eligible to deduct and withhold from all compensation
payable to Employee pursuant to this Agreement all amounts required to be
deducted and withheld therefrom pursuant to any present or future law,
regulation or ordinance of the United States of America or any state or local
jurisdiction therein or any foreign taxing jurisdiction. In addition, if prior
to the date of payment of the amount due under Section 7(f)(i) or other deferred
compensation payments or benefits hereunder, the Federal Insurance Contributions
Act (FICA) tax imposed under Sections 3101, 3121(a) and 3121(v)(2) of the Code,
where applicable, becomes due with respect to any payment or benefit to be
provided hereunder, the Company may provide for an immediate payment of the
amount needed to pay Employee’s portion of such tax (plus an amount equal to the
taxes that will be due on such amount) and Employee’s payment or benefits shall
be reduced accordingly.

12. Employee agrees that the terms of this Agreement shall survive the
termination of his employment with the Company.

 

7



--------------------------------------------------------------------------------

13. This Agreement shall be governed by and construed in accordance with the
laws in the State of Wisconsin, without reference to conflict of law principles
thereof.

14. The language used in this Agreement will be deemed to be the language chosen
by the parties to express their mutual intent. In the event an ambiguity or
question of intent or interpretation arises, this Agreement will be construed as
if drafted jointly by the parties and no presumption or burden of proof will
arise favoring or disfavoring any party by virtue of the authorship of any
provisions of this Agreement.

15. THE EMPLOYEE HAS READ THIS AGREEMENT AND AGREES THAT THE CONSIDERATION
PROVIDED BY THE COMPANY IS FAIR AND REASONABLE AND FURTHER AGREES THAT GIVEN THE
IMPORTANCE TO THE COMPANY OF ITS CONFIDENTIAL AND PROPRIETARY INFORMATION, THE
POST-EMPLOYMENT RESTRICTIONS ON THE EMPLOYEE’S ACTIVITIES ARE LIKEWISE FAIR AND
REASONABLE.

16. If any provision of this Agreement shall be declared illegal or
unenforceable by a final judgment of a court of competent jurisdiction, the
remainder of this Agreement, or the application of such provision in
circumstances other than those as to which it is so declared illegal or
unenforceable, shall not be affected thereby, and each remaining provision of
this Agreement shall be valid and be enforceable to the fullest extent permitted
by law.

17. No term or condition of this Agreement shall be deemed to have been waived,
nor shall thereby create any estoppel against the enforcement of any provision
of this Agreement, except by written instrument of the party charged with such
waiver or estoppel. No such written waiver shall be deemed a continuing waiver
unless specifically stated therein, and each such waiver shall operate only as
to the specific term or condition for the future or as to any act other than
that specifically waived.

18. No term or provision or the duration of this Agreement shall be altered,
varied or contradicted except by a writing to that effect, executed by
authorized officers of the Company and Fiserv and by Employee, and in compliance
with Internal Revenue Code Section 409A.

IN WITNESS WHEREOF, the undersigned have hereunto set their hands.

 

EMPLOYEE:     FISERV, INC.:

/s/ Rahul Gupta

    By:  

/s/ Jeffrey W. Yabuki

EMPLOYEE       Jeffrey W. Yabuki

Rahul Gupta

   

President and Chief Executive Officer

Printed Name     Title Date:  

December 22, 2008

    Date:  

December 22, 2008

 

8